Citation Nr: 0932463	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1983 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
tinnitus.


FINDING OF FACT

The Veteran's tinnitus is not related to acoustic trauma 
sustained in service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or caused by the 
Veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, VA notified the Veteran in a letter dated in September 
2005, of evidence not of record that was necessary to 
substantiate his claim.  The same letter specified what 
evidence VA was "responsible for getting."  In a letter 
dated February 7, 2007, VA informed the Veteran that upon the 
granting of service connection, VA would proceed to assign a 
disability rating and an effective date for the award of 
benefits.  Because service connection is being denied here, 
however, no effective date or rating percentage will be 
assigned.  Accordingly, the Board finds that there is no 
possibility of prejudice to the Veteran as touching upon the 
requirement to give notice relating to an effective date and 
a disability rating.  In sum, the Board finds that VA has 
complied with its statutory and regulatory notice 
requirements.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In fact, the Veteran does not allege that VA violated its 
duty to assist him in obtaining relevant records.  The 
Veteran's relevant available service and VA medical treatment 
records have been obtained, and he was examined in December 
2005.  

The Veteran, however, objects to the adequacy of that 
examination and its accompanying etiological opinion.  As 
noted, in December 2005, the Veteran underwent a VA 
audiological examination, and at the conclusion the examiner 
determined: "The presence of tinnitus which the patient 
describes as constant and bilateral is not well supported by 
today's clinical evidence.  There is no documentation of . . 
. tinnitus during discharge.  Therefore, . . . tinnitus [is] 
not considered a direct result of his military service."  
The examiner, acting on instructions from the RO, 
subsequently reworded her opinion to read, in its entirety, 
"Claimed . . . tinnitus [is] not caused by or a result of 
his military service."

In the Veteran's Notice of Disagreement, he argued, "[T]he 
audiologist refer[red] to 'clinical evidence' in . . . 
[rendering a negative nexus opinion].  Exactly what clinical 
evidence is she referring to?  She informed me that there 
were no examination standards for tinnitus and no treatment 
or cure."

The Board finds the examination and its accompanying 
etiological opinion to be adequate.  The audiological 
examiner reviewed the Veteran's medical history and all 
supporting lay statements.  In this case, the only relevant 
medical history related to the Veteran's service treatment 
records.  (The examiner noted that the Veteran "has never 
had his hearing tested since [his discharge from] the 
military.")

Moreover, the only supporting lay statements here were those 
of the Veteran himself.  After noting that the Veteran was 
discharged from the military in 1985, the examiner recorded 
the Veteran's supporting statements, and compared his 
statements with his discharge examination record: "The 
patient is now claiming difficulty with his hearing since 
1984, and a constant bilateral 'ringing, popping tinnitus 
since 1984.' . . . Discharge physical verifies hearing well 
within normal limits at all frequencies in both ears.  There 
is no mention of tinnitus during discharge."

The Board finds that the examiner considered the Veteran's 
lay statements and weighed them against the Veteran's service 
treatment records, particularly his discharge examination.  
Furthermore, there was no material evidence of record, lay or 
medical, that the examiner failed to explicitly consider in 
rendering her opinion.  The Board accordingly finds the 
examination and opinion to be legally adequate.  
Consequently, VA is under no duty to provide another 
examination or to obtain an additional medical opinion.

In sum, the Board finds that the duty to assist has been 
fulfilled in every respect.


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a) (West 2002); 38 C.F.R. § 3.303 (2008); Barr, 21 Vet. 
App. at 307.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
(1) a combination of manifestations sufficient to identify 
the disease entity and (2) sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Id. § 3.303(b).

In the instant case, the Veteran contends he is entitled to 
service connection for tinnitus.  Specifically, he contends 
that he developed tinnitus while serving on active duty as an 
aircraft refueler, or-as his service records indicate-as a 
"petroleum supply specialist."  He further avers that he 
has suffered from a "constant ringing in both ears ever 
since [his active duty service]."  He has not been exposed 
to any significant post-service occupational noise, and his 
only post-service recreational noise exposure is described as 
"riding motorcycles briefly."

The Veteran's service treatment records make no mention of 
complaints of tinnitus.  The Veteran's separation examination 
included an audiological examination that made no notation of 
any tinnitus complaints.  Furthermore, the Veteran's 
separation examination report makes notation of at least two 
other conditions afflicting the Veteran, but lists the 
Veteran's ears as "normal," without further explanation.

As noted above, in December 2005, the Veteran underwent a VA 
audiological examination, at the conclusion of which the 
examiner determined: "The presence of tinnitus which the 
patient describes as constant and bilateral is not well 
supported by today's clinical evidence.  There is no 
documentation of . . . tinnitus during discharge.  Therefore, 
. . . tinnitus [is] not considered a direct result of his 
military service."

Because the Veteran asserts that his tinnitus has been 
continuous since service, the Board will evaluate his claim 
of entitlement to service connection on a theory of 
continuity of symptomatology.  To establish entitlement to 
service connection based on continuity of symptomatology, a 
veteran must show (1) a condition "noted" during service 
(or in the presumptive period following service); (2) 
continuity of symptomatology from the time of service to the 
present; (3) a presently diagnosed condition; and (4) a nexus 
linking his current condition to the continuity of 
symptomatology demonstrated.  38 C.F.R. § 3.303(b) (2008); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Competency of evidence differs from weight and credibility: 
"The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); cf. 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest [in the outcome of a proceeding] may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board now proceeds to determine whether the Veteran's lay 
statements are competent to satisfy the elements of his 
claim.

The first element requires the Veteran's tinnitus to have 
been "noted" during service.  The U.S. Court of Veterans 
Appeals has held that "as long as the condition is noted at 
the time the veteran was in service[,] such noting need not 
be reflected in any written documentation . . . either 
contemporaneous to service or otherwise."  Savage, 10 Vet. 
App. at 496.  Medical evidence of noting is required only 
where the condition at issue is of a type that is beyond the 
competence of a lay person's observation.  Id. at 497.  
Accordingly, because tinnitus is by definition a "[p]urely 
subjective complaint[ ]," 38 C.F.R. § 4.124a, Diagnostic 
Code 8046 (2008), it is therefore a condition that a lay 
person is competent to identify.  Cf. Barr, 21 Vet. App. at 
309 (holding that varicose veins are "observable and 
identifiable by lay people").  The Board acknowledges the 
Veteran's competence to make "note" of tinnitus or its 
symptoms during service.

The next element is continuity of symptomatology from service 
to the present time.  "[S]ymptoms, not treatment, are the 
essence" of evidence of continuity of symptomatology.  
Savage, 10 Vet. App. at 496.  Here, the Veteran reports 
having had continuous tinnitus symptoms from service onward.  
He is competent to make these observations.

The third element is a presently diagnosed condition.  As 
discussed above, the Veteran is competent to identify his 
tinnitus symptoms, past or present.  Because tinnitus is a 
purely subjective complaint, its identification is within the 
competence of a lay person, including the Veteran in this 
case.

The final element-the nexus element-requires a link between 
the Veteran's present tinnitus and the tinnitus he 
experienced during and since service.  Medical evidence to 
demonstrate a nexus is required "unless such a relationship 
is one as to which a lay person's observation is competent."  
Id. at 497 (emphasis added); cf. Groves v. Peake, 524 F.3d 
1306, 1309-10 (Fed. Cir. 2008) (holding that a chronic 
disability that is identified in service and any time after 
service will be service-connected with no need for nexus 
evidence, unless the veteran's current condition is clearly 
attributable to an intercurrent cause).  The Veteran here is 
competent to identify the nexus between his current tinnitus 
and the continuity of symptomatology he has experienced since 
service.

The only thing that remains to be done is to weigh the 
credibility of the evidence.  Here, the Veteran asserts that 
he served as an aircraft refueler.  His service records 
confirm this.  It is reasonable to surmise that the Veteran 
was subjected to loud and constant noise in the performance 
of his duties.  Furthermore, in making his claim, the Veteran 
has described his tinnitus symptoms in a consistent and 
coherent manner, having consistently described his condition 
as "a constant ringing in both ears."  Cf. Clyburn v. West, 
12 Vet. App. 296, 300 (1999) (remanding to the Board 
"[b]ecause there is inconsistent evidence in the record with 
respect to whether or not appellant's tinnitus is 
'persistent'").

This favorable evidence, however, is outweighed by the 
evidence to the contrary.  As noted above, the Veteran's 
service records are silent regarding any in-service 
complaints of tinnitus.  Although "the Board may not reject 
as not credible any uncorroborated statements merely because 
the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms," Barr, 21 Vet. App. at 310 (emphasis added), there 
is more here than merely the absence of complaints in the 
Veteran's service treatment records.  Upon separation from 
service, the Veteran underwent a medical examination that 
included an audiological examination.  On the medical 
examination report, the examiner made two separate notations 
regarding two other conditions afflicting the Veteran, but 
listed the Veteran's ears as "normal," without further 
explanation.  There was no notation of tinnitus.

Moreover, as part of the same separation examination, the 
Veteran filled out a medical history report wherein he 
reported (by checking the box) that he had never had and did 
not then have "[e]ar, nose, or throat trouble" or 
"[h]earing loss."  Significantly, however, on the same 
form, he indicated that he had had before-or then had-six 
other, specific conditions, including swollen or painful 
joints, hay fever, and adverse reaction to serum, drugs, or 
medicine.  Nowhere did the Veteran mention tinnitus or 
tinnitus symptoms.  Thus, although the Veteran avers that his 
tinnitus began in service, the separation examination-
including the medical history report filled out by the 
Veteran himself-does not support that assertion.

Finally, in assessing the probative value of the evidence, 
the Board may validly consider a post-service, "lengthy 
period of absence of complaint."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Here, the record is void of any 
complaints of tinnitus to anyone-lay or medical-for the 
twenty-year period after the Veteran's service discharge.  As 
far as the record reveals, the Veteran complained of tinnitus 
to no one for almost twenty years after his discharge from 
service.

The Veteran explains his twenty-year delay: "I never 
realized that this ringing was considered a disability until 
a couple of years ago, when I was informed by a VA Service 
Officer."  That may very well be so.  But without some 
corroborating evidence, lay or medical, attesting to the 
Veteran's complaint of tinnitus in the interval between his 
release from service in March 1985 and his filing a claim for 
disability compensation in August 2005, the Board simply 
cannot rule in his favor, because it finds the preponderance 
of the evidence is against his claim.  His claim is therefore 
denied.

As always, the Veteran is free to procure and submit (1) new 
lay evidence-for example, a statement from a spouse, a 
sibling, or a fellow serviceman confirming the Veteran's in-
service or post-service complaints of tinnitus-or (2) new 
medical evidence-for example, a new nexus opinion or medical 
records from sometime during the last two decades documenting 
the Veteran's complaints of tinnitus.  Upon receipt of such 
evidence, VA will reopen and readjudicate the Veteran's case, 
provided such evidence is deemed to be new and material.  See 
38 C.F.R. § 3.156(a) (2008).



ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


